             Case 2:19-cr-00041-RSL Document 144 Filed 09/09/20 Page 1 of 2




 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                                 Case No. CR19-41RSL

10                          Plaintiff,                          ORDER CONTINUING
11                     v.                                       TRIAL DATE

12    MURUGANANANDAM ARUMUGAM,
13                          Defendant.
14
15         This matter comes before the Court sua sponte. On June 17, 2020, over the defendant’s
16 objection, the Court continued the trial date in this case to September 1, 2020. See Dkt. #126.
17 On August 26, 2020, the Court issued an order striking the trial date and ordering that the period
18 of time from the date of the order up to and including September 8, 2020, be excludable time
19 pursuant to 18 U.S.C. § 3161. Dkt. #143 (citing W.D. Wash. Gen. Order Nos. 02-20, 11-20).
20 On September 4, 2020, the Honorable Ricardo S. Martinez, Chief United States District Judge,
21 issued General Order No. 13-20, further continuing all civil and criminal in-person hearings and
22 trials in the Seattle and Tacoma Courthouses until October 5, 2020. Now, therefore, the Court
23 FINDS as follows:
24         1.     Considering the recommendations made by the Centers for Disease Control and
25 Prevention (“CDC”) and Public Health for Seattle and King County regarding social distancing
26 measures required to stop the spread of disease, as well as the lack of personal protective
27 equipment necessary to ensure the health and safety of all participants, it is not possible to
28 proceed with a jury trial at this time. See W.D. Wash. Gen. Orders No. 02-20, 13-20.

     ORDER CONTINUING TRIAL DATE - 1
               Case 2:19-cr-00041-RSL Document 144 Filed 09/09/20 Page 2 of 2




 1         2.      Further, because of the recommendations that individuals at higher risk of
 2 contracting COVID-19 (including individuals with underlying health conditions, individuals
 3 aged 60 and older, and individuals who are pregnant) avoid large groups of people, at this time,
 4 it would be difficult, if not impossible, to obtain a jury pool that would represent a fair cross
 5 section of the community. Based on recommendations, it would also be medically inadvisable
 6 to do so.
 7         3.      In addition, the Court has been advised that defendant faces new criminal charges
 8 in King County Superior Court and is currently incarcerated at King County Jail awaiting a
 9 September 14, 2020 trial date in that case.
10         4.      For these reasons, the Court finds that a failure to continue the trial date in this
11 case would likely result in a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i).
12 Due to the Court’s reduced ability to obtain an adequate spectrum of jurors, and the impact of
13 the aforementioned public health recommendations on Court operations, the Court specifically
14 finds that the ends of justice served by continuing the trial in this case outweigh the best interest
15 of the public and the defendant in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A); see also W.D.
16 Wash. Gen. Orders No. 02-20, 13-20.
17         IT IS THEREFORE ORDERED that the trial date in this case be further continued. The
18 Court will conduct a status conference to schedule a new trial date for the earliest possible date
19 on the Court’s calendar after the Courthouses reopen for in-person hearings and trials.
20         IT IS FURTHER ORDERED that the period of time from the date of this Order up to and
21 including October 5, 2020, shall be excludable time pursuant to 18 U.S.C. § 3161. See W.D.
22 Wash. Gen. Orders No. 02-20, 13-20.
23         IT IS SO ORDERED.
24
           DATED this 9th day of September, 2020.
25
26                                                      A
                                                        Robert S. Lasnik
27
                                                        United States District Judge
28

     ORDER CONTINUING TRIAL DATE - 2
